Title: To Alexander Hamilton from Benjamin Stoddert, 24 August 1798
From: Stoddert, Benjamin
To: Hamilton, Alexander



Trenton 24 Aug 1798.
Dr. sir

I should have replied to your letter of the 8 Inst, before this time, had it not mentioned your intention of setting out on a Journey. I am since honored with yours of the 21st.
I have no motive but truth, in saying that there is no man known to me by Character only, to whose wishes I would pay so much respect as yours—that I think you have such claims on this Country & this Govt.—that to insure the appointment of a Gentn. to be a Lieutt. in our navy, it should be sufficient to know it would oblige you. Anticipating that objections might be made at New York to Capt Hamilton, on the score of his being a Foreigner, I had turned my attention to the southward for an appointment for him—& I lamented that a Lieutt had already been mentioned to the Prest. for the Montezuma, of 20 guns, at Baltimore. Two more Vessels are preparing there, of 18..9 Pounders & one of larger size at Charleston—to one of these I supposed there would be no difficulty in appointing him first Lieut. To the South there are but few qualified men for the Navy—of course less competition. The middle & Eastern States, are able—at least it seems to be thought so—to furnish officers for our navy. If however, you prefer that Capt Hamilton should be mentioned to the Prest. for the Frigate at New York, I will with the utmost pleasure exert my influence for his appointment. In this case, presuming you know Capt Talbot, it might obviate objections, if he also would desire it.
I have the honor to be with real respect & esteem Dr Sir Yr most Obed Servt

Ben Stoddert.

